Citation Nr: 1642722	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.  

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from August 1961 to August 1965.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in June 2014, and has now been returned to the Board for further adjudication. 

The Veteran testified at a hearing in September 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days so the Veteran could submit additional evidence, but none was received.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.

2. The preponderance of the evidence reflects that the Veteran's Parkinson's disease was not incurred in or caused by any incident of active duty service and is not otherwise related to the Veteran's active duty service.

3. The preponderance of the evidence reflects that the Veteran's ED is not due to any incident of active duty service, nor was it caused or aggravated by a service-connected disorder, disease, or injury.


CONCLUSIONS OF LAW

1. The Veteran's Parkinson's disease was not incurred in or aggravated by active service, and is not presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for ED to include as secondary to a prescribed medication for a service connected disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a June 2011 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, relevant personnel records, and relevant post-service treatment records have been collected.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant medical records.

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Applying the foregoing criteria to this appeal, for reasons discussed in greater detail below, the Board finds that while there is sufficient evidence demonstrating that the Veteran has both Parkinson's disease and ED, and the Veteran has submitted that his Parkinson's disease was caused by herbicide exposure during his active duty service, because the Veteran's Parkinson's disease claim predicated on herbicide exposure and his ED is claimed as secondary to his Parkinson's disease, and there is insufficient evidence of herbicide exposure in service, the Board finds that provision of a VA examination is not necessary to adjudicate this appeal.

Additionally, as noted above the Veteran had a Board hearing before the undersigned Veterans Law Judge in September 2013.  Here, the September 2013 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  
Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  As discussed above, the basis for the Veteran's ED service connection claim is that it is secondary to medication he takes for his Parkinson's disease.

As for the Veteran's herbicide exposure claim, there are specific presumptions available to veterans who have served in the Republic of Vietnam within a statutorily designated timeframe and seek to establish service connection on the basis of herbicide exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2015).  The Veteran's claimed Parkinson's disease is such a disease.  See id.

VA also recently revised 38 C .F.R. § 3.307 to add a presumption of exposure to herbicides for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been exposed during such service to an herbicide agent.  80 Fed. Reg. 35,246, 35,248  (June 19, 2015). 

As to whether the Veteran served aboard a ship that may be subject to regulations regarding presumptive herbicide exposure, a recent listing of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption. VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.

A. Entitlement to Service Connection for Parkinson's disease

Here, as previously mentioned, the Veteran is currently diagnosed with Parkinson's disease, as documented in his VA treatment records.  He has advanced a theory of entitlement to service connection for this disease based on herbicide exposure.

The Veteran has asserted that he was exposed to herbicides while serving aboard the USS Kitty Hawk (CVA-63) in the waters surrounding the Republic of Vietnam during his active duty service in late 1962 and 1963.  He also described a second tour from September or October of 1964 through the end of his service.  At his September 2013 Board hearing, the Veteran specifically indicated that he did not serve on the landmass of the Republic of Vietnam at any point during his active duty service, not even while on liberty.  The sole basis for the Veteran's claim of herbicide exposure is the fact that he served on the hangar deck of the USS Kitty Hawk while it was in official Vietnamese waters, where, among other types of aircraft, he serviced planes that had been spraying herbicides.  In support of this, he testified at his hearing that some of the planes he serviced while on the hangar deck had spray nozzles on their wings.  Additionally, his representative discussed that the AOJ did not consider that the Veteran had loaded aircraft with Agent Orange and that he came into contact with aircraft that had touched the soil of the landmass of Vietnam, including helicopters, jets, and prop planes.  The Veteran has not contended that the USS Kitty Hawk traveled to the inland waterways of the Republic of Vietnam during his active duty service.  

The Veteran's personnel records indicate that his military occupational specialty in the Navy was aviation boatswain's mate.  An October 2011 Memorandum from the Joint Services Records Research Center (JSRRC), indicates that the National Personnel Records Center (NPRC) could not confirm the at the Veteran served in the Republic of Vietnam, and that the USS Kitty Hawk did not enter official Vietnamese waters until November 1965.  This memorandum also observed that there was no evidence of record indicating that the Veteran went ashore or that the USS Kitty Hawk was docked in Vietnam, and clarified that service aboard a ship that is simply anchored in open deep-water harbors along the Republic of Vietnam Coast does not qualify as docking.  However, the Veteran submitted a declassified document in September 2014 which indicates that the USS Kitty Hawk was involved in a special operations assignment in the South China Sea off the coast of the Republic of Vietnam from May 18, 1964 to June 10, 1964, during which time two downed and captured Kitty Hawk pilots were rescued and returned to the USS Kitty Hawk.  This is consistent with September 2013 hearing testimony in which the Veteran discussed a captured pilot that came aboard the USS Kitty Hawk after he was rescued.  

An August 2014 JSRRC memorandum indicates that based on a review of numerous official military documents including ship histories and deck logs, the JSRRC has found there is no evidence that indicates that that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that those ships used, tested, or transported tactical herbicides.  The JSRRC further indicated that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  Thus, by way of analogy, it follows that the Veteran's allegation of exposure to herbicides from contact with aircraft rotating out of Vietnam, or handling equipment flown in from Vietnam is also not substantiated by service department records.  Records from and relied upon by the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Regarding the newly added presumption for members of the Air Force and Air Force Reserve who regularly operated, maintained, or served aboard C-123s, the Veteran was a member of the Navy, not the Air Force, and there is no evidence that the planes he referenced were C-123s.  Therefore, the Veteran is also not presumed to have been exposed to herbicides on this basis.

After a review of the evidence as summarized above, the Board finds that preponderance of the evidence of record indicates that the Veteran is only considered to have served in the offshore waters of the Republic of Vietnam, rather than the inland waterways required for presumed exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.2.  

Additionally, by the Veteran's own admission, he did not set foot on the landmass of Vietnam during service, and there are no personnel records or JSRRC records to indicate otherwise.  Moreover, the Veteran's lay statements and the submissions of his representative regarding the storage on the USS Kitty Hawk are not competent or credible.  When the Veteran discussed the planes he would work on he described them being refilled with "whatever," and there is no indication that he knew or had reason to know what the spray nozzles on the wings of particular aircraft were used for, as the Veteran did not serve as a pilot, and specifically testified that the planes would "fuel up" and that the servicemen would put missiles and other things on the wings.  Therefore such testimony does not indicate that the Veteran knew what substance was being loaded onto the crafts, or that he is capable of identifying herbicides.  Moreover to the extent that the August 2014 JSRRC memorandum indicates that there is no evidence that herbicides were stored on United States Navy ships during the Vietnam era, it casts further doubt on the Veteran's contentions that he reloaded planes with Agent Orange, or that herbicides were stored on the USS Kitty Hawk.  

As for the Veteran's testimony that he serviced planes that came into contact with Vietnam soil, the Veteran's evidence is lacking in competency and is of little probative weight.  As discussed above there is little evidence of record to suggest that the Veteran knew what the nozzles on the wing of the planes he serviced were for or that he can identify what the planes were "refilled" with other than fuel.  Similarly, as detailed in the August 2014 JSRRC memorandum, it is not possible to verify herbicide exposure from aircraft and equipment involved in the use of tactical herbicides or other types of exposure.  Accordingly, although the Board acknowledges the severity of the Veteran's Parkinson's disease, in the absence of competent evidence to the contrary, the Board finds that there is insufficient evidence of herbicide exposure to warrant service connection on the basis of herbicide exposure on either a presumptive or direct basis because there is insufficient evidence of herbicide exposure.  

As for other theories of entitlement to service connection, the Board notes that the Veteran's service treatment records are silent for treatment or symptoms of Parkinson's disease.  A provisional diagnosis of Parkinson's disease was made by a VA neurologist in December 2011, the Veteran's diagnosis of Parkinson's disease was confirmed in 2012, and at that time he began taking medication for Parkinson's disease.  There is no evidence of record indicating that this diagnosis is related to the Veteran's active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  In so finding, that Board notes that where, as here, the evidence in support and against a finding of service connection are not equal, the benefit of the doubt doctrine does not apply.




B. Entitlement to Service Connection for ED Secondary to Parkinson's Disease

Here, the Veteran's theory of entitlement to service connection for ED is that the condition is secondary to Parkinson's disease.  As there is no evidence of record suggesting entitlement to service connection on an alternative basis as raised by the Veteran or otherwise, and the Board has denied the Veteran entitlement to service connection for Parkinson's disease as outlined above, the Board finds that entitlement to service connection for ED as secondary to a service-connected disease, injury, or disorder is not warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


ORDER

Entitlement to service connection for Parkinson's disease is denied.

 Entitlement to service connection for ED is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


